Citation Nr: 1047655	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for a right foot condition, to 
include calcaneal spurs, plantar fasciitis, and Morton's neuroma 
or other right foot neuropathic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to October 
2006, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which inter alia denied service connection for a right foot 
condition (adjudicated as right foot neuropathic component 
transfer arthralgia and plantar fasciitis).  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   

In July 2009, the Board remanded this claim for additional 
development, to include obtaining the Veteran's outstanding VA 
treatment records and affording her a VA examination to determine 
the extent and etiology of her right foot disability.  That 
development was completed and the case was returned to the Board 
for appellate review.

During the pendency of her appeal, the Veteran relocated to the 
Atlanta, Georgia, area.  She recently relocated to the 
Washington, DC, area.  See August 2009 Report of Contact, VA Form 
119.  Thus, her appeal was transferred to the Washington RO, 
which retains jurisdiction of this appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a right foot condition, 
to include calcaneal spurs, plantar fasciitis, and Morton's 
neuroma or other right foot neuropathic disorder.  Although the 
Board regrets the additional delay, review of the record reflects 
that additional development is necessary prior to analyzing the 
claim on the merits.  
As noted, in a July 2009 Decision/Remand, the Board remanded this 
claim for additional development, to include obtaining the 
Veteran's outstanding VA treatment records and affording the 
Veteran a VA examination to determine the extent and etiology of 
her right foot disability.  

Initially, the Board notes that the AMC/RO obtained the Veteran's 
current outstanding VA treatment; thus, no further action is 
necessary in this regard.    

With regard to the VA examination, review of the evidence of 
record indicates that the Veteran failed to report for the VA 
feet examination scheduled at the VA Medical Center (VAMC) in 
Washington, DC, on November 2009.  See November 2009 Compensation 
and Pension Exam Inquiry.  The Veteran requests that she be 
rescheduled for another examination because she "was never 
notified" of the scheduled examination.  See April 2010 
"Statement of Accredited Representative in Appealed Case," VA 
Form 646.  Although VA informed the Veteran that a "VA medical 
facility nearest to" her would "notify [her] of the date, time, 
and place of the examination" (see September 2009 Notice 
Letter), review of the record is negative for any indication that 
the Washington VAMC notified the Veteran of her scheduled 
examination.  The Board notes that failure to report to a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. § 3.655 (2010).  However, in this case, since the 
Veteran offered good cause as to her failure to report to the 
November 2009 VA examination, she should be afforded the benefit 
of the doubt, and another VA examination to determine the extent 
and etiology of her right foot condition, to include calcaneal 
spurs, plantar fasciitis, and Morton's neuroma or other right 
foot neuropathic disorder.  See id.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
specialist,  with respect to the right 
foot condition, to include calcaneal 
spurs, plantar fasciitis, and Morton's 
neuroma or other right foot neuropathic 
disorder, claim.  Notice of such 
examination should be documented and 
associated with the claims file.  

As requested in the July 2009 Board 
remand, the VA examiner should clarify the 
nature and etiology of any currently 
diagnosed right foot disorder, other than 
pes planus which has been decided 
separately.  The claims file and a copy 
of this remand should be made available to 
the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with each 
examination and the report should state 
that such review has been accomplished.
All necessary studies and tests must be 
conducted. 

The examiner is specifically requested to:
(a)  State all currently diagnosed 
disabilities of the right foot, excluding 
congenital pes planus;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a), at least specifying 
onset during military service, prior to 
service, or since service;
(c)  Opine whether any foot disability 
found to have pre-existed service was 
aggravated by military service;
(d)  Opine whether it is at least as 
likely as not (50 percent probability or 
greater) that any current foot disability 
was caused or aggravated by the Veteran's 
active duty service or the Veteran's 
service-connected fibromyalgia.

The examination report should specifically 
address the multitude of right foot 
medical findings documented in the 
Veteran's service and VA treatment 
records.  

2.  The AMC/RO should then readjudicate 
the service connection claim for a right 
foot condition, to include calcaneal 
spurs, plantar fasciitis, and Morton's 
neuroma or other right foot neuropathic 
disorder, in light of all evidence of 
record.  The Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


